Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. On pages 5-8 of the Applicant’s Arguments, the Applicant asserts that primary reference Wang does not teach inhaling the composition through the nostrils. The Applicant cites a number of instances in Wang that do not involve inhaling through the nostril. To the contrary, Wang explicitly provides an example of the subject inhaling through the nostrils as a means of delivering the pharmaceutical composition. See paragraph [0034]. Although Wang is silent with respect to delivery to the cribriform plate, Wang explicitly states that the method provides focused delivery to the olfactory region. See paragraph [0040]. It must be noted that the instant specification explicitly states that the olfactory part of the nasal cavity is where the cribriform plate is, and as such, any delivery to the olfactory region must necessarily administer the pharmaceutical substance to the cribriform plate. See paragraph [0005] of the instant specification.
The Applicant has amended a new limitation on to claim 1, and has added new claims 41-45. Although a new Examiner is examining the instant specification, the previous rejections, wording, and rationale, will be reproduced below. As there are new limitation present, the previous rejections will be modified as necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “forceful inhalation” in claim 41 is a relative term which renders the claim indefinite. The term “forceful inhalation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “forceful” does not provide any clear direction to the skilled artisan as to how to instruct the subject how to inhale. As different subjects possess different pulmonary capacities, there is no objective criteria for determining if an inhalation is forceful. 
Claim 43 is indefinite because the methodological step of exhaling through the mouth runs in direct contradiction to the step claim in claim 1 of inhaling though the nostrils. The simultaneous inhalation through the nostrils and exhalation through the mouth is referred to as circular breathing, and is a learned skill that most subjects are incapable of. As such, assuming that most subjects would be incapable of circular breathing, it is unclear how the claimed limitation would be performed. For the sake of exhaled through the mouth can be the same as the application of any applied positive pressure on the pharmaceutical substance, as a means of driving it through the tubing, and into the nasal cavity. This assessment seems reasonable, since it would appear that the region of the specification that this limitation is derived would suggest that exhaled air would be equivalent to any device capable of providing positive pressure on the pharmaceutical substance. See paragraph [0041] of the instant specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 26, 27 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2007/0119451, prior art of record) in view of Shinde et al (Inda. Am. J. Pharma. Res., 3(12):1322-1327 (2013), prior art of record) and Morriss et al (US 2014/0242064, prior art of record).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. MPEP § 2111. The term "foam" was narrowly interpreted herein to mean a substance formed by trapping pockets of gas in a liquid; i.e., the claims were interpreted herein to exclude solid (e.g., biodegradable synthetic polyurethane) foams. The term "stabilizing agent" was narrowly interpreted herein to mean an agent that increases foam stability in air.
Wang teaches a method of administering a biologically active pharmaceutical composition (anti-inflammatories, anti-bacterials, etc.) to the central nervous system 
Wang does not teach use of a stabilizing agent. However, it would have been obvious at the time of filing to utilize a stabilizing agent in the method taught by Wang because Shinde teaches foam stabilizers (e.g., corageenen gum, gum tragacanth, alginate, gelatin, etc.) were well known ingredients in foam drug delivery systems that create and stabilize foam. (Page 1324). One of ordinary skill in the art would have been motivated to modify Wang in view of Shinde in order to advantageously improve stability of the foam taught by Wang.
The instant claims further require "filling the entire nasal cavity of the subject with the biologically active foam pharmaceutical composition, thereby delivering the biologically active foam pharmaceutical composition to the brain of the subject." However, as discussed above, and in previous Office actions, delivery to the brain/central nervous system (CNS) would be facilitated by bypassing the blood brain barrier (BBB) at the cribriform plate in the olfactory region of the nasal cavity, i.e., delivery of a biologically active foam pharmaceutical composition to the brain/CNS does not occur throughout the entire nasal passage.
While Wang, in preferred embodiments, teaches delivery to the olfactory region, the reference further teaches delivery to the entire nasal cavity. (paragraph [0040]; FIGS 9A-9C). In this regard, disclosed examples and preferred embodiments do not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Moreover, "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).
Here, Wang clearly teaches the prior art recognized delivery of biologically active pharmaceutical compositions to the entire nasal cavity as well as localized delivery to the olfactory region of the nasal cavity, which, as discussed above, is the region of delivery to the brain/CNS via the cribriform plate. The instant specification is entirely prophetic, and, therefore, does not demonstrate any surprising or unexpected results when filling the entire nasal cavity with the foam compared to, e.g., administering the foam specifically to the olfactory region of the nasal cavity, especially since, as discussed above, delivery of the biologically active foam pharmaceutical composition to the brain/CNS would only occur at the cribriform plate in the olfactory region.
Moreover, Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. (Abstract; paragraphs [0011] and [0015]). Taken together, the instant claims encompass delivering a biologically active foam pharmaceutical composition to the cribriform plate using art-recognized 
Wang teaches the composition can be inhaled as well as delivered to the entire nasal cavity, and Morriss teaches biologically active foam pharmaceutical compositions could be readily produced that fill the entire nasal cavity. As such, the teachings of the prior art reasonably encompasses and render obvious filling the entire nasal cavity by inhaling the foam composition through a nostril of the subject.
With respect to claim 1, based upon the above description, the method is obvious over Wang, Shinde, and Morriss. As discussed above, Wang provides embodiments wherein the entire nasal cavity is filled, and shows that the substance can be delivered to the olfactory region, which is where the cribriform plate lies.
With respect to claim 26, Wang teaches a method of administering a biologically active pharmaceutical composition (anti-inflammatories, anti-bacterials, etc.) to the central nervous system (brain) of a subject by delivering the composition to the olfactory region, which would include the cribriform plate. (Abstract; FIG. 1A; paragraphs [0007] and [0023]).
With respect to claim 27, Shinde teaches foam stabilizers (e.g., corageenen gum, gum tragacanth, alginate, gelatin, etc.) were well known ingredients in foam drug delivery systems that create and stabilize foam. (Page 1324). One of ordinary skill in the art would have been motivated to modify Wang in view of Shinde in order to advantageously improve stability of the foam taught by Wang.
must have been forceful.
With respect to claim 42, based upon the above interpretation of Wang, it would appear that Wang provides for these steps.
With respect to claim 43, although Wang does not teach applying positive pressure to the therapeutic substance by using expired air from the mouth, as is discussed in the 35 USC 112(b) rejection above, any means of providing positive pressure to the therapeutic substance would predictably drive the substance out of the container and into the nasal cavity. For example, Wang provides embodiments wherein the therapeutic substance is driven into the nasal cavity by providing a pressurized gas to an inlet, wherein the foam is driven out of an outlet and into the nasal cavity. See paragraph [0040]. Since pressurized gas from a canister applies fundamentally identical forces to the therapeutic substance as providing pressurized gas from expired air, these methods are considered to be obvious variants of each other, as they both apply the same pressure to the therapeutic composition and do not materially affect the nature of the composition upon application to the nasal cavity.
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2007/0119451, prior art of record) in view of Shinde et al (Inda. Am. J. Pharma. Res., 3(12):1322-1327 (2013), prior art of record) and Morriss et al (US 2014/0242064, prior art of record) and Strang, et al (WO 2012/156317). See the discussion of Wang, Shinde, and Morriss above. Although the cited references do suggest that any number of therapeutic compounds can be provided into the nasal .
Strang teaches compositions and methods of administered the overdose/addiction compound naloxone, via intranasal administration. See page 1, lines 15-21. Strang indicates that naloxone is typically administered intravenously, but indicates that this method has drawbacks, especially among drug users that utilize intravenous drugs. See page 2, lines 21-25. Based upon these drawbacks, Strang proposes that the intranasal route would help eliminate some of the issues with intravenous or intramuscular administration. See page 3, lines 20-29. Therefore, there would be clear motivation to apply the intranasal forms of naloxone using the methods described above, with respect to Wang, Shinde and Morriss. There would be motivation to apply the intranasal naloxone-preparation of Strang with the above described methods because Strang states that naloxone administration requires  fast onset, which would expected to be achieved using Wang’s delivery method that applies foam to the entire nasal cavity, especially around the cribriform plate (olfactory region).
Although it is noted that Strang does not explicitly provide the naloxone in a foam, Strang does note that any routinely used excipient would be compatible with the naloxone composition. See page 33, lines 18-23. Based upon the fact that the viscosity and gelling agents for making foams, like those of disclosed in Shinde, are known and compatible for intranasal formulations, would suggest that not only would a naloxone foam be expected to be formed, it would be expected to be compatible with the delivery method of Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theeuwes (PGPub 2010/0016267) discusses intranasal foam compositions, which can include intranasal foams comprised of naloxone.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651